              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:20-cv-00039-MR


THOSE CERTAIN UNDERWRITERS       )
AT LLOYD’S, LONDON,              )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                    ORDER
                                 )
WH HEALTHCARE GROUP, LLC,        )
et al.,                          )
                                 )
                   Defendants.   )
________________________________ )

     THIS MATTER is before the Court on counsel’s Motion to Withdraw as

Counsel for Defendant Jeffrey G. Hedges [Doc. 33].

     For the reasons stated in counsel’s motion, and for good cause shown,

     IT IS, THEREFORE, ORDERED that counsel’s Motion to Withdraw as

Counsel for Defendant Jeffrey G. Hedges [Doc. 33] is hereby GRANTED,

and attorney Joseph Raymond Pellington and the law firm of Redding Jones,

PLLC, are hereby allowed to withdraw as local counsel for the Defendant

Jeffrey G. Hedges in this matter.

     IT IS FURTHER ORDERED that the Defendant Jeffrey G. Hedges

shall have thirty (30) days from the entry of this Order to retain new local

counsel as required by Local Civil Rule 83.1(b)(1).


        Case 1:20-cv-00039-MR Document 34 Filed 12/10/20 Page 1 of 2
IT IS SO ORDERED.
                 Signed: December 9, 2020




                                  2



 Case 1:20-cv-00039-MR Document 34 Filed 12/10/20 Page 2 of 2
